        Case 3:16-cv-00534-RNC Document 77 Filed 10/02/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT


ESTATE OF GUGSA ABRAHAM                     :      NO.: 3:16-CV-00534 (RNC)
DABELA, ET AL                               :
                                            :
                                            :
v.                                          :
                                            :
TOWN OF REDDING, ET AL                      :      OCTOBER 2, 2018

                               JOINT STATUS REPORT

      Pursuant to the Court’s Scheduling Order regarding Case Management Plan (Doc.

#31), the parties hereby submit their Joint Status Report.

1.    STATUS OF DISCOVERY

      Discovery is ongoing. The parties are cooperating with document disclosure and

depositions.   Defendants Ryan Alcott, Michael Livingston, Peter Quinn, Brandon

Kaufman, Brittney Salafia, Marc Deluca, Timothy Succi, and Douglas Fuchs have been

deposed, as well as a representative for the Town of Redding. Witnesses Richard

Aarons, Mark O’Donnell, Monica Moreira, Peter Swan, Leslie Swan, Heather Robitaille,

and Chelsea Jason also had their depositions taken. Witness Robert Green appeared

for his deposition but refused to give testimony due to privacy concerns, and witness Greg

McGuiness did not respond to his subpoena.

        The depositions of State’s Attorney Stephen Sedensky, State Police Sergeant

Mark Davidson, former Medical Examiner Dr. Ira Kanfer, Chief Medical Examiner Dr.

James Gill, along with the decedent’s sister, Albab Dabela; the decedent’s father, Dr.

Dabela, the plaintiff’s psychological expert, Dr. Alan Berman; the plain tiff’s DNA expert,

Dr. Michael Spence; and the plaintiff’s police experts, Marty Bugbee and Rastrelli
         Case 3:16-cv-00534-RNC Document 77 Filed 10/02/18 Page 2 of 4



Salvatore.   Defendants have disclosed their experts and Dr. Ryan is scheduled to be

deposed within the relevant deadline.

       On March 23, 2018, the Court ruled on State’s Attorney Stephen Sedensky’s

Motion for Protective Order (Doc. 71); on April 6, 2018, the Plaintiffs filed their objection

to the Court’s ruling (Doc. 73). The matter is currently pending.

       The Court granted the parties’ joint motion for modification of the scheduling order,

and the parties are on track to complete discovery within the newly scheduled deadlines.

2.     ANY DISCOVERY ISSUES FORESEEN BY EITHER PARTY

       The parties have exchanged discovery requests and provided responses. The

defendants have requested and are waiting for information and supporting documentation

relating to the plaintiff’s damages, investigations conducted on behalf of the plaintiff, and

medical, school, and probate records or authorizations.

3.     AMENDMENTS TO PLEADINGS / DISPOSITIVE MOTIONS CONTEMPLATED

       The deadline to amend the pleadings was July 1, 2016. An Amended Answer was

filed on May 26, 2016 (Doc. #29). The parties do not foresee any need to further amend

the pleadings.

       On August 31, 2018, Defendants filed their request for a pre-filing conference

regarding filing their motion for summary judgment; that request is currently pending.

       Defendants had previously agreed to withdraw their claims as to Officer Michael

Livingston, Officer Brittany Salafia, and Count One, Count Three, and Count Two and

Count Six insofar as they make claims under the Second Amendment of the Constitution.

That withdrawal has not been filed at this time.




                                             2
        Case 3:16-cv-00534-RNC Document 77 Filed 10/02/18 Page 3 of 4



4.     FIRST DATE ON WHICH A SETTLEMENT CONFERENCE WOULD BE
       PRODUCTIVE

       The parties wish to complete discovery before having a settlement conference.

Discovery is scheduled to conclude on October 15, 2018.




RESPECTFULLY SUBMITTED:

 PLAINTIFFS,                                 DEFENDANTS,
 ESTATE OF GUGSA ABRAHAM                     TOWN OF REDDING, DOUGLAS
 DABELA, deceased and ABRAHAM                FUCHS, RYAN ALCOTT, MARC
 DABELA for the estate of Gugsa              DELUCA, PETER QUINN, TIMOTHY
                                             SUCCI, BRANDON KAUFMAN,
                                             BRITTANY SALAFIA, and MICHAEL
                                             LIVINGSTON, Individually and in their
 BY ___/s/ Solomon Radner________            Official capacities
      Solomon M. Radner (phv08140)
       Keith Altman (phv08833)
      Excolo Law, PLLC                       BY ____/s/ Thomas R. Gerarde________
      26700 Lahser Road, Suite 401                Thomas R. Gerarde (ct05640)
      Southfield, MI 48033                        Howd & Ludorf, LLC
                                                  65 Wethersfield Avenue
 and                                              Hartford, CT 06114-1190
       Felice M. Duffy (ct21379)
       Duffy Law, LLC
       770 Chapel Street, Suite 4F           and
       New Haven, CT 06510                         Michael N. LaVelle (ct06170)
                                                   Pullman & Comley, LLC
                                                   850 Main Street
                                                   Bridgeport, CT 06604




                                         3
        Case 3:16-cv-00534-RNC Document 77 Filed 10/02/18 Page 4 of 4



                                  CERTIFICATION

This is to certify that on October 2, 2018, a copy of the foregoing Joint Status Report
was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.



                                                   /s/ Thomas R. Gerarde
                                                       Thomas R. Gerarde




                                            4
